internal_revenue_service number info release date uil date conex-166788-02 cc ita b4 dear i am writing in response to your letter to former commissioner rossotti dated date about grant monies received by businesses affected by the date attacks you believe these monies should not be subject_to federal_income_tax because taxing such grants is inconsistent with the stated federal goal of encouraging economic recovery in lower manhattan we expect to publish guidance on the income_tax treatment of governmental grants to businesses in response to the tragedy of date in the near future meanwhile i will summarize the established principles of current law on the income_tax treatment of governmental grants paid to businesses our published guidance will be consistent with these principles gross_income generally means all income from whatever source derived and encompasses all accessions to wealth clearly realized over which taxpayers have complete dominion gross_income is subject_to income_tax unless specifically exempted 348_us_426 gross_income does not include the value of property acquired by gift sec_102 of the internal_revenue_code or any amount received by an individual as a qualified_disaster_relief_payment sec_139 in addition the irs has concluded that payments made under legislatively provided social benefit programs for the promotion of the general welfare are not included in a recipient’s gross_income rev_rul 1974_1_cb_20 revrul_98_19 c b to qualify the payments must i be made from a governmental fund ii promote the general welfare ie be based on need and iii not represent compensation_for services rev_rul 1982_1_cb_16 revrul_75_246 c b governmental grants to businesses generally do not qualify for exclusion from income under the general welfare exclusion because the exclusion relates to payments based on individual need rather than business need see revrul_80_330 1980_2_cb_29 obsoleted by revrul_82_195 1982_2_cb_34 revrul_76_131 c b further governmental grants to businesses in response to a disaster will generally not qualify for exclusion from income as gifts because the government’s intent in making the payments comes from its duty to relieve the hardship caused by the disaster not from detached and disinterested generosity also part of the government’s reason in providing the grants is to spur an economic recovery that would increase the government’s tax_base see kroon v united_states civ no a-90-71 u s dist lexis d alaska finally governmental grants to businesses do not qualify for exclusion from income as qualified_disaster relief payments because that exclusion applies only to payments to individuals sec_139 under current law individuals and businesses must include in gross_income governmental grants that compensate for lost wages or lost profits rev_rul c b however a business may have deductible business_expenses or net operating losses that reduce or eliminate any resulting tax_liability other provisions of law allow businesses to exclude governmental grants from income or defer tax on receipt of grant proceeds depending on the facts and circumstances the purpose of the grant and the character of the expenditures_for example businesses that are corporations do not include in gross_income amounts including governmental grants received as nonshareholder contributions to capital sec_118 these businesses are however required to reduce the basis of assets acquired with the amounts excluded from income similarly businesses may defer recognizing gain on proceeds including governmental grant proceeds they receive in connection with the destruction of property if they invest the proceeds in property similarly related in service or use to the destroyed property and reduce the basis of the acquired property by the deferred gain amount sec_1033 in addition if property is destroyed in a presidentially_declared_disaster such as the world trade center disaster businesses may use the grant proceeds to purchase any tangible business property for any service or use and still defer the recognition of gain sec_1033 the irs has consistently applied these principles to governmental grants to businesses including community development block grants i hope this information is helpful please call identification_number at if you have any questions sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
